Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the arguments/amendments filed 2/5/2021.
Claims 1-35 have been cancelled.
Claims 36-55 are new claims.
Claims 48-53 are withdrawn from consideration.
Claims 36-47, 54 and 55 are pending.
Election/Restriction
Newly submitted claims 51-53 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Independent claim 51 recites, “…-5-PATENT Docket No.: DECK-1001U1 b) filtering, with a computer vision task process, the set of renovation event indicia data to detect one or more unpermitted renovation event indicia within the set of renovation event indicia data; c) creating a first training dataset comprising at least a portion of the one or more unpermitted renovation event indicia; d) training a first neural network with the training dataset; e) creating a second training dataset comprising the first training dataset and one or more digital permitted renovation event indicia incorrectly detected as unpermitted renovations after training the first neural network…” which were not required in the original claimed invention. Independent claim 51 is claiming a filtering, “with a computer vision task process” limitation which was not provided in the first set of claim limitations, hence shifting the claimed invention. Since applicant has s 51-53 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Applicant is advised that should claim 46 be found allowable, claims 48 and 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). For purposes of prior art, and this Final office action, claims 48 and 49 are withdrawn from consideration.
Applicant is advised that should claim 47 be found allowable, claim 50 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). For purposes of prior art, and this Final office action, claim 50 is withdrawn from consideration.



Response to Arguments/Amendments
Applicant’s cancellation of claims 1-35 makes the objection to claims 32-35 moot; the objections have been withdrawn.
Applicant’s arguments regarding the 35 USC 101 rejection have been considered and are persuasive; the rejection has been withdrawn.
As it relates to applicant’s arguments regarding the 35 USC 103(a) rejection, applicant generally states, “…The claim recites three sequential distinct machine learning algorithms….where the output and/or construct of one algorithm serves as the input for the next algorithm. The output and construct of the third algorithm then serves to determine if the unpermitted renovation event is active….". Applicant’s arguments have been considered however they are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [“….where the output and/or construct of one algorithm serves as the input for the next algorithm…”] are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner does not consider Psota to be as limiting as applicant avers. Applicant’s disclosure at ¶19 recites: “…data mining comprises a machine learning based algorithm. Psota teaches a data scraping technology including one or more machine learning algorithms for identifying information via mapping whereby searches may be modified iteratively in successive rounds until searches (of structured and unstructured data) consistently produce better and better results (¶233-¶240,¶243)—see at least, ¶233 discloses,“…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results…”). Examiner has modified the rejection and addressed each of applicant’s claims in this Final Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 36-43, 45, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Psota et al., US Patent Application Publication No US 2014/0258032A1 in view of Bell, US Patent No US 6,766,322B1.
With respect to Claims 36 and 54,
Psota discloses,
non-transitory computer-readable media encoded with a computer program including instructions executable by a processor to create an application to train a plurality of machine learning algorithms (¶235: “…the data scraping technology may be configured to include one or more machine learning algorithms configured to identify information such as phone numbers, emails, addresses, or any other information. The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data
a) collecting data from one or more data sources (Abstract: “…the platform aggregates data from a variety of sources…”)
b) performing distant supervision training on a recurrent neural network with a first machine learning algorithm with a training dataset comprising at least a portion of the one or more event indicia (¶63: “…taking a plurality of input data records from at least one data source of transactions; filtering the input data records to identify a set of filtered data records that are favorable candidates for automatic merging; classifying the filtered data records to produce a set of classified data records, each classified data record associated with a likelihood that the data record should be associated with a particular entity; and automatically merging the data records associated with the same entity to form a merged data store of transactions. In the aspect, the filtering is performed using a search engine, kgram filtering, or dynamic programming. In the aspect, classifying the data records is performed using at least one of canonical adaptation, specific cleanups, multi-field comparison, an edit distance algorithm, vector generation, machine learning, and a decision tree…”; ¶69: “…training set to predict association of a particular transaction with an attribute. In the aspect, the attribute is a type of industry, a type of supplier, a type of product, a product attribute,…”; and ¶215: “…Machine learning and other artificial intelligence techniques may be applied to determine if similarity vectors of pairs of records identify records that can be merged under a common entity. Through the use of training vectors, and decision tree logic, record Training vectors may be derived from transaction data. A set of transactions may be identified as a training set that may be useful in establishing prediction parameters for associating shipments with attributes such as a type of entity, type of supplier, type of product, product feature or attribute, type of material, and the like. A training set may also be useful for facilitating association of a shipment with an entity by enabling development of prediction parameters that may be used therefore …”)
the first machine learning algorithm comprising one of a support vector machine, a naive Bayes classification, a random forest, and deep learning; (¶165: “…use a machine learning technique such as a support vector machine…”)
c) running the first machine learning algorithm on the one or more event indicia to determine the initial candidate;(¶235: “…Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items…”)
d) training a second machine learning algorithm to determine the probability of the event by constructing an initial model comprising probability weights assigned to predictor variables based on the initial candidate and the indicia, and adjusting the probability weights based on a verified data(¶63, ¶69, ¶202: “…Data may be further analyzed with a monitoring tool that may look for anomalies, such as peaks, and other statistical measures to identify potentially important events that are captured in the transactions…”; ¶220: “…The merging techniques described herein may result in a match likelihood score or confidence level for each record processed. If the match likelihood score is above a configurable threshold, the platform may automatically convert a potential match to a known match and allocate the data record to a particular known entity…”; ¶222: “…Information about known entities may be weighted based on a confidence level of the entity. Information for entities for which the platform has processed large amounts of data may be weighted more heavily in a matching process because the large amounts of data may statistically improve the confidence in the information…”;¶233 discloses, “…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results…”;¶238: “…The data scraping technology may further include a merging and de-duplication feature that may be used in combination with the update feature. The merging and de-duplication feature may include searching for a company on multiple data sources, extracting data from a portion of those sources, and merging the extracted data together into one profile. Merging and deduplication may include data extraction from unstructured or structured data sources. In addition, merging and de-duplication may include employing various techniques for identifying data corresponding to a single entity from two or more of the disparate data sources so that the data can be merged into a single or common record for the supplier. Merging and duplication may further includes rules, such as conditional logic, for indicating a preferred source when two sources partially overlap, such that a best merged record may be created from two similar, but not identical sources…”)
e) training a third machine learning algorithm to determine if the event is an active event by constructing a second initial model comprising active probability weights assigned to active predictor variables based on the initial candidate and the indicia, and adjusting the active probability weights based on a verified active data. (¶202: “…Data may be further analyzed with a monitoring tool that may look for anomalies, such as peaks, and other statistical measures to identify potentially important events that are captured in the transactions…”; ¶220: “…The merging techniques described herein may result in a match likelihood score or confidence level for each record processed. If the match likelihood score is above a configurable threshold, the platform may automatically convert a potential match to a known match and allocate the data record to a particular known entity…”; ¶222: “…Information about known entities may be weighted based on a confidence level of the entity. Information for entities for which the platform has processed large amounts of data may be weighted more heavily in a matching process because the large amounts of data may statistically improve the confidence in the information…”;¶233: “…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources. Similarly, the scraped data may also be used to determine a confidence in other data sources and/or in associating data from Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results.…”;¶238: “…The data scraping technology may further include a merging and de-duplication feature that may be used in combination with the update feature…”;¶243: “…Weights may be applied to rating algorithms, data, and the like in the methods and systems disclosed herein…Weights may also be variable and may be based on a combination of factors. Weights may be applied based on a timeliness of data. ..Weighting of data may also be important because some data may be of suspect quality independent of age, data may not have a high degree of relevance to a rating, and many other data quality related factors… Weighting factors may 
f) determining if the event is an active event according to the second initial model.(¶202: “…Data may be further analyzed with a monitoring tool that may look for anomalies, such as peaks, and other statistical measures to identify potentially important events that are captured in the transactions…”; ¶220: “…The merging techniques described herein may result in a match likelihood score or confidence level for each record processed. If the match likelihood score is above a configurable threshold, the platform may automatically convert a potential match to a known match and allocate the data record to a particular known entity…”; ¶222: “…Information about known entities may be weighted based on a confidence level of the entity. Information for entities for which the platform has processed large amounts of data may be weighted more heavily in a matching process because the large amounts of data may statistically improve the confidence in the information…”)
Applicant’s disclosure at ¶19 recites: “…data mining comprises a machine learning based algorithm…” Psota teaches a data scraping technology including one or more machine learning algorithms for identifying information via mapping whereby searches may be modified iteratively in successive rounds until searches (of structured and unstructured data) consistently produce better and better results (¶233-¶240,¶243)—see at least, ¶233 discloses,“…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, as well as feedback, such as from a manual or automated review, that indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results…”). 
A person of ordinary skill in the art would have been motivated to combine the know techniques of Psota (data scraping technology including one or more machine learning algorithms for identifying information) to achieve the claimed invention (determining if the unpermitted renovation event is an active unpermitted renovation event according to the second initial model) with a reasonable expectation of success in doing so. " DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 

determining one or more renovation event indicia from the data; unpermitted renovation event (Fig 1, condition categories; Figs. 10A-J, Fig 10F VI Building Conditions; col 4, lines 5-35: “…real estate disclosure reporting method…ID compiling process…classifying process…property researching process and a report generating process…”;lines 28-35: “… The priority IDs 112 determined by a particular application of the ID compiling process 110 include over one hundred conditions, listed in FIGS. 10A-J and described in the Priority ID Glossary, Appendix A…”; col 11, Appendix A…Priority ID Glossary…”;col 5 line 42-col 6 line 32: “…Fig 2…primary information sources, secondary information sources… government records 210, police records 220, Internet-searchable databases 230, property profiles 240 and other secondary information 250 that is publicly available and relevant to the property, such as association dues, CC&R's, maps and MLS information. As examples, a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs. Also, the researcher could contact a title company for a property profile to determine assessments, bonds, building and land area, title ownership and similar IDs. Further, the researcher could visit the local police depart to request information under Megan's Law, records of crime activity on or near the property, and similar IDs. In addition, the researcher could utilize the services of a real-estate-based Internet location-specific real estate information. These secondary sources 184 are applicable to any of the categories of the known IDs 152… third-party sources 188 include site surveys, architectural plans and appraisal reports that can determine known IDs categorized as general conditions 205…”;col 11, line 12-20: “…The external conditions category encompasses “externalities” that may have an influence on a property…The building condition category encompasses the design, construction or condition of a building or a building's improvements. FIG. 10F illustrates building categorized IDs 1055. The site condition category encompasses the geotechnical condition of a property. FIG. 10G illustrates site categorized IDs 1065… ”)
Psota teaches a data scraping technology including one or more machine learning algorithms for identifying information via mapping whereby searches may be modified iteratively in successive rounds until searches (of structured and unstructured data) consistently produce better and better results (¶28, ¶156, ¶235-¶240,¶243). Bell teaches a real estate reporting method whereby all property-relevant issues are indicative of conditions that might impact property values and purchasing decisions. Bell further teaches the compilation of a comprehensive list of items of disclosure based upon federal, state, lender and market requirements. These items of disclosure are classified according to condition categories that provide a systematic procedure for researching and a logical organization for reporting known conditions. (Abstract, Appendix A, 
The known techniques of Bell are applicable to the method/system of Psota since they share characteristics and capabilities, namely they are directed to identifying, analyzing and reporting information. One of ordinary skill in the art would have recognized that applying the known techniques of Bell to Psota would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems, hence resulting in an improved system for classifying/identifying information according to condition categories. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method as taught by Bell since it allows for providing a complete disclosure of all property-relevant issues (Abstract, Fig 1, condition categories; Figs. 10A-J, Fig 10F VI Building Conditions, Appendix A).
Independent claim 54 recites substantially similar limitations as independent claim 36 therefore it is rejected based on the same rationale.

With respect to Claim 37,
Psota and Bell disclose all of the above limitations, Bell further discloses, 
wherein the data source comprises city property records, county property records, city permit records, county permit records, post office address database, state business records, historical real estate listings, rental listings, demolition orders, dumpster orders, portable restroom orders, customer account information from third party companies, social media, phone records, address records, historical credit card history purchase records, satellite images, tax records, street views, online photographs, online videos, signs outside a property, aircraft photos, parking infringements, noise complaints, landfill records, traffic permits, or the Internet. (Abstract: “…Secondary sources of information include government and police records, Internet databases and a property profile. Third-party sources include an appraisal report, escrow documents, termite reports, loan documents, title policies and similar studies, documents and reports…”;col 2, lines 18-28: “…The publicly available record is an online database, a government office record, or a law enforcement record. The third-party compiled document is a report, study, plan, survey, loan document, escrow document, insurance policy, lease, contract or aerial photo…”; col 5, lines 55-67: “…secondary sources 184 include government records 210, police records 220, Internet-searchable databases 230, property profiles 240 and other secondary information 250 that is publicly available and relevant to the property, such as association dues, CC&R's, maps and MLS information…”)
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 

With respect to Claim 38, 
Psota and Bell disclose all of the above limitations, Bell further discloses,
wherein the determining the renovation event indicia comprises determining a square footage of a property, a change in the square footage of a property, a bed count of a property, a change in a bed count of a property, a bathroom count of a property, a change in a bathroom count of a property, a change in a parking count of a property, a change in a garage size of a property, a valuation of a property, a change in a valuation of the property, ownership of a property, a corporation owning a property, an owner with a history of flipping one or more properties, an owner with a history of unpermitted renovations one or more properties, lenders on a property, a change in the rent value of the property, a discrepancy between a current and a prior rental listing, or a lien on a property.(col 11 line 52—col 15, Appendix A; col 12, line 18-19: “…building area. The square footage of the improvements as defined by various real estate organizations…”)
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have 

With respect to Claim 39,
Psota and Bell disclose all of the above limitations, Bell further discloses,
wherein the predictor variable comprises (a) a property is owned by a corporation, (b) one or more corporate officers has previously flipped properties, (c) a property owner's social media displays renovations, (d) a real estate listing displays renovations, or (e) any combination thereof. (col 11 line 52—col 15, Appendix A; col 12, line 18-19: “…building area. The square footage of the improvements as defined by various real estate organizations…”)
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method as taught by Bell since it allows for identifying various real estate related 
 
With respect to Claim 40, 
Psota and Bell disclose all of the above limitations, Bell further discloses, 
wherein the verified data is acquired by a public official inspecting a candidate property.(col 2, lines 18-28: “…The publicly available record is an online database, a government office record, or a law enforcement record. The third-party compiled document is a report, study, plan, survey, loan document, escrow document, insurance policy, lease, contract or aerial photo….”;col 6, lines 13-27 : “…these third-party sources 188 include site surveys, architectural plans and appraisal reports that can determine known IDs categorized as general conditions 205… Police reports can determine known IDs categorized as distress conditions 225. Insurance policies, leases and contracts and title reports can determine known IDs categorized as legal conditions 235. Aerial photos can determine known IDs categorized as external conditions 245. Property inspection reports and termite reports can determine known IDs categorized as building conditions 255. In addition, property inspection reports along with soil reports can determine known IDs categorized as site conditions 265…”)
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 

With respect to Claim 41,
Psota and Bell disclose all of the above limitations, Bell further discloses, 
wherein the verified data is an issued permit for a renovation event at the initial candidate.(Fig 2, col 5, lines 43--67: “…information source 180 used in the researching process 150 (Fig 1A)… secondary information sources 184 are also utilized to determine if any IDs are known for a specific property… a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs…property profile to determine assessments, bonds, building and land area, title ownership and similar IDs.”; Appendix B col 21, lines 48-51: “…Permit Issues. Any issue were a question exists as to the proper use of building or other construction permits as relating to the improvements to a property. This includes improvements that were constructed without a permit…”)
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 

With respect to Claims 42 and 55,
Psota and Bell disclose all of the above limitations, Bell further discloses, 
wherein the data is collected by a plurality of data source ingestion interfaces (Fig 2, col 5, lines 43--67: “…information source 180 used in the researching process 150 (Fig 1A)… secondary information sources 184 are also utilized to determine if any IDs are known for a specific property… a researcher might visit a city planning department to access government records regarding zoning, building permits and similar IDs…property profile to determine assessments, bonds, building and land area, title ownership and similar IDs …”)
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method as taught by Bell since it allows for identifying various real estate related 

With respect to Claim 43,
Psota and Bell disclose all of the above limitations, Psota further discloses, 
wherein the one or more renovation event indicia are determined by performing a data mining task process on the data.

With respect to Claim 45, 
Psota and Bell disclose all of the above limitations, Bell further discloses,
wherein the active predictor variable comprises:  a time of publication of the owner's social media renovation display if the initial candidate’s real estate listing displays renovations, if the initial candidate was acquired more recently, recency of the purchase date, a manufacturer warranty record's date of installation, HOA renovation request records, a date of increased water usage, a date of decreased water usage, a date of increased energy usage, a date of decreased in energy usage, a date of records of renovations from Internet sources, a date of documentation reflecting refinanced mortgages, a date of documentation reflecting home equity lines of credit, a date of photographs depicting structural changes, a date of records reflecting renovation waste, serial numbers reflecting new appliances, or any combination thereof.( (Fig 2, col 5, lines 43--67: 
Psota and Bell are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method as taught by Bell since it allows for identifying various real estate related conditions that might impact the market value of property (Figs10A-J, Appendix A, col 4, lines 16-26, col 11-15).

Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Psota, Bell in further view of Wenzlau et al., US Patent Application Publication No US 2010/00223083A1.

With respect to Claim 44, 
Psota and Bell disclose all of the above limitations, the combination of Psota and Bell does not distinctly describe the following limitations, but Wenzlau however as shown discloses,
wherein the application further trains the third machine learning algorithm to determine a time until the unpermitted renovation event is no longer active (¶58: “…The invention further comprises a database which includes the IC Rules data (Institutional Control Rules)…”;¶61: “…rules for alerting one or multiple parties regarding any violations or conflicts…”¶79: “…Real time data provided by sensors, e.g. motion sensors, release of gas sensors, video camera. Sensors herein are defined as any device capturing real time physical activities or events…”;¶82: logic module …monitors the land use… The system then translates the activity data into a shape file with its specific geographic area, e.g. two-dimensional area of longitude and latitude, it may occupy at a short or long moment of time. The system then compares the two geographic areas to each other to determine and search for any area overlaps. If there is an overlap, the system logic module prepares and sends an alert…””;¶98: “.. An alert can be driven or initiated based on a specified time sequence of events; [0099] The alert logic module includes simple or extensive steps to verify the alert, such as for example: [0100] Check against other data sources to check plausibility or seriousness; [0101] Request from one or more systems additional information needed for evaluation; and/or [0102] To include manual operator input…”;¶132: 
Wenzlau is used to teach method/system for filtering, identifying monitoring and responding to land use activities. Wenzlau further teaches generating alerts to specified parties, and based on these alerts, proactive steps of intervention can be undertaken (¶27,¶28). Bell, Psota and Wenzlau are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method of Bell, and the method/system for monitoring and reporting land use activities as taught by Wenzlau since it allows for identifying, management/ monitoring of activities of land use data and 

With respect to Claim 47, 
Psota and Bell disclose all of the above limitations, the combination of Psota and Bell does not distinctly describe the following limitations, but Wenzlau however as shown discloses,
further comprising assigning an inspector to one or more candidates with the highest likelihood of active unpermitted renovation event.(Fig 4-6, 8, ¶40: “…The system then generates alerts to specified parties. Based on these alerts, proactive steps of intervention can be undertaken. The invention answers the question of how to manage risks relating to the use of land resulting from external activities and how to intervene proactively….”;¶103: “…A corrective action is any activity, which is not an alert or an evaluation of an alert. It can be an automated letter of complaint, a warning to the party having caused the alert to stop certain activities or introduce activities. For example, the letter might demand a polluting company to stop certain emissions. It may be a legal disclosure letter to the purchaser of the property next to the site, to make sure that the new owner is aware of certain land use restrictions…”;¶134: “…the system can be expanded to be used in the context of a planning process. For example, a city planner can use the system to proactively learn about IC Controls and thus use the system for better planning process…”;¶157: “…pushing the 
Wenzlau is used to teach method/system for filtering, identifying monitoring and responding to land use activities. Wenzlau further teaches generating alerts to specified parties, and based on these alerts, proactive steps of intervention can be undertaken (¶27,¶28). Bell, Psota and Wenzlau are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method of Bell, and with the method/system for monitoring and reporting land use activities as taught by Wenzlau since it allows for identifying, management/ monitoring of activities of land use data and sending of alerts when an event is about to occur or has occurred (Fig 7, 9-11 ¶148-¶163).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Psota, Bell in further view of Guttman et al., US Patent Application Publication No US 2014/0164264A1.
With respect to Claim 46,
Psota and Bell disclose all of the above limitations, Psota further discloses,
further comprising running the trained first machine learning algorithm, second machine learning algorithm, and third machine learning algorithm (¶143: “…analysis generated by algorithms operating on relevant data sources…”; ¶152: “…a score that is at least partially based on predefined criteria, such as a user provided criteria…based one or more algorithms…”;¶220: “…The merging techniques described herein may result in a match likelihood score or confidence level for each record processed. If the match likelihood score is above a configurable threshold, the platform may automatically convert a potential match to a known match and allocate the data record to a particular known entity…”; ¶222, Fig 27, ¶233: “…The data scraping technology may include implementation of one or more data scraping algorithms for data retrieval from the web to mine the web for structured and unstructured data. Such types of data scraping algorithms may include taking scraped data from the web, comparing the scraped data to objective data taken from existing database contents, and determining a confidence in the scraped data using customs data and/or other data sources…”;¶235: “…The scraping technology may also use machine learning to establish a map between elements of a (web) page and various types of data to facilitate identifying elements of the web page and corresponding data associated therewith. Machine learning may include an initial seeding of data for which a web scraping technology is may search, indicates the extent to which initial rounds of searching have succeeded in finding relevant items. The success in each round of searching may be indicated to the learning system, which may modify the searches iteratively in successive rounds until searches consistently produce better and better results…”;¶284: “…the computer implemented facility 2702 may collect and store the public transaction records 2704 and associate these transactions with the entities 2708. A search facility 2720 may search for an entity based on a particular search attribute 2734. The search attribute 2734 may be a type of entity 2742, geographic region 2738, industry specialization 2740, and likelihood of interest in a transaction with the user or the search 2744…”;¶309, ¶318)
Psota and Bell disclose all of the above limitations, the combination of Psota and Bell does not distinctly describe the following limitations, but Guttman however discloses, 
create an ordered list of initial candidates based on likelihood of an active unpermitted renovation event (¶38: “…validate and benchmark inquiries from hypotheses and learning systems about potential or probable outcomes from street-level conditions…”; ¶80: “…evaluate the likelihood of finding a building violation… for new building permits that have similar keywords, assign a score based likelihood that the renovation will result in a violation. The score may be used to map the relative value of building inspections in specific locations. Various data sets may be utilized in similar 
Guttman discloses a method/system for identifying actionable location specific opportunities using heuristic algorithms (Abstract). Guttman further discloses a variety of statistical methods, data analysis, visualization, and computer programming methods may be implemented to develop predictive models to facilitate data-driven insights about the built environment (¶73-¶75). Posta, Bell and Wenzlau are directed to the same field of endeavor since they are related to identifying, analyzing and reporting information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the machine learning algorithms, merging and analysis techniques of Psota with the real estate disclosure reporting method of Bell, and the techniques for analyzing data sets/municipal records as taught by Guttman since it allows for developing predictive models to facilitate insights about an environment (¶38, ¶80, ¶82).






Conclusion
References cited but not used:
Sachdev et al., US Patent Application Publication No US2017/0270432A1A1, “System Modernization using Machine Learning”, relating to a method/ system for generating models that are configured to provide recommendations for modernization of system and applications based on a set of user provided input criteria.
Chu et al., US Patent Application Publication No US 20180060759A1, “Automated Computer-based Model Development, Deployment and Management”, relating to managing software components and modeling.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                         
                                                                                                                                                                                                      /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629